 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEROY DALE HOLSEY,                                No. 2:19-cv-02485 GGH P
12                       Petitioner,
13           v.                                         ORDER
14    UNKNOWN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. ECF No. 1. On January 6, 2020, the court granted petitioner thirty

19   days to file an in forma pauperis affidavit or pay the required filing fee and file an amended

20   petition in compliance with the court’s instructions. ECF No. 4. That deadline has now passed,

21   and petitioner has failed to comply with the court’s order.

22          Accordingly, IT IS HEREBY ORDERED that petitioner shall show cause, in writing,

23   within 14 days, why this matter should not be dismissed for failure to prosecute and/or to follow a

24   court order pursuant to Federal Rule of Civil Procedure 41(b). The filing of an in forma pauperis

25   ////

26   ////

27   ////

28   ////
                                                       1
 1   affidavit or payment of the required filing fee and an amended petition within this timeframe will

 2   serve as cause and will discharge this order.

 3   Dated: February 24, 2020
                                                /s/ Gregory G. Hollows
 4                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
